LIQUID GREEN ACCOUNT Offered through Unified Fund Services Inc. 2960 N. Meridian Street, Ste. 300 Indianapolis, IN 46208 Prospectus May 1, 2009 (Revised May 6, 2009) Liquid Green Account utilizes Class A Shares (“Shares”) of the Huntington Money Market Fund (“Fund”). THE SECURITIES AND EXCHANGE COMMISSION (SEC) HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED WHETHER THIS PROSPECTUS IS ACCURATE OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. Table of Contents RISK/RETURN SUMMARY…………… FEES AND EXPENSES OF THE FUND’S SHARES…………….…………… OTHER INFORMATION ABOUT THE FUND’S GOAL, STRATEGIES AND RISKS…………….……………. ADVISOR…………….….…………… FEES PAID TO ADVISOR AND AFFILIATES…………… PURCHASES AND REDEMPTIONS…………… DIVIDENDS, DISTRIBUTIONS AND TAXES…………… DISTRIBUTION ARRANGEMENTS…………….……………. FINANCIAL HIGHLIGHTS…………… 2 3 3 3 4 5 7 8 9 RISK/RETURN SUMMARY The following is a summary of certain key information about the Fund.You will find additional information about the Fund, including a detailed description of the risks of an investment in the Fund, after this summary, as well as in the Fund’s Statement of Additional Information (“SAI”). Investment Goal:The Fund’s investment goal is to seek to maximize current income while preserving capital and maintaining liquidity by investing in a portfolio of high quality money market instruments. Principal Investment Strategies: Huntington Asset Advisors, Inc. (“Advisor”) strives to maintain a $1.00 net asset value (“NAV”) per share by investing in high quality, short-term money market instruments. Principal Risks. The principal risks of investing in the Fund are: Interest Rate Risk.
